Name: 2012/462/EU: Commission Decision of 23Ã July 2012 amending Decisions 2002/731/EC, 2002/732/EC, 2002/733/EC, 2002/735/EC and 2006/66/EC and repealing Decision 2002/730/EC concerning technical specifications for interoperability (notified under document C(2012) 4982) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  European construction;  deterioration of the environment;  transport policy;  technology and technical regulations;  land transport
 Date Published: 2012-08-14

 14.8.2012 EN Official Journal of the European Union L 217/1 COMMISSION DECISION of 23 July 2012 amending Decisions 2002/731/EC, 2002/732/EC, 2002/733/EC, 2002/735/EC and 2006/66/EC and repealing Decision 2002/730/EC concerning technical specifications for interoperability (notified under document C(2012) 4982) (Text with EEA relevance) (2012/462/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 6(1) thereof, Whereas: (1) Article 12 of Regulation (EC) No 881/2004 of the European Parliament and of the Council of 29 April 2004 establishing a European Railway Agency (Agency Regulation) (2) requires the European Railway Agency (hereinafter referred to as the Agency) to ensure that the technical specifications for interoperability (hereinafter referred to as TSIs) are adapted to technical progress and market trends and to the social requirements and to propose to the Commission the amendments to the TSIs which it considers necessary. (2) By Decision C(2007) 3371 of 13 July 2007, the Commission gave a framework mandate to the Agency to perform certain activities under Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (3) and Directive 2001/16/EC of the European Parliament and of the Council of 19 March 2001 on the interoperability of the trans-European conventional rail system (4). Under the terms of that framework mandate, the Agency was requested to revise the TSIs on high-speed rolling stock, freight wagons, locomotives and passenger rolling stock, noise, infrastructure, energy, control-command and signalling, operation and traffic management, telematic applications for freight and passenger services, safety on railway tunnels and accessibility to persons with reduced mobility. (3) On 31 March 2011, the Agency issued a recommendation on the specification of the register of infrastructure, the procedure of demonstrating the level of compliance with the basic parameters of the TSIs for existing lines, and subsequent amendments to TSIs (ERA/REC/04-2011/INT). (4) On 9 June 2011, the Committee established in accordance with Article 29(1) of Directive 2008/57/EC gave a positive opinion on the draft Commission Implementing Decision on the European register of authorised types of railway vehicles and on the draft Commission Implementing Decision on the common specifications of the register of railway infrastructure. Following the adoption of the two Commission acts based on these drafts, namely Commission Implementing Decision 2011/633/EU of 15 September 2011 on the common specifications of the register of railway infrastructure (5) and Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (6), the relevant TSIs need to be updated to ensure global consistency. (5) For practical reasons, it is preferable to amend a series of TSIs by a single Commission Decision to implement particular corrections and updates in the legal texts. These corrections and updates are not arising from a global revision of the TSIs or from the extension of their geographical scope. (6) It is therefore necessary to amend the following Decisions:  Commission Decision 2002/731/EC of 30 May 2002 concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European high-speed rail system referred to in Article 6(1) of Council Directive 96/48/EC (7),  Commission Decision 2002/732/EC of 30 May 2002 concerning the technical specification for interoperability relating to the infrastructure subsystem of the trans-European high-speed rail system referred to in Article 6(1) of Council Directive 96/48/EC (8),  Commission Decision 2002/733/EC of 30 May 2002 concerning the technical specification for interoperability relating to the energy subsystem of the trans-European high-speed rail system referred to in Article 6(1) of Directive 96/48/EC (9),  Commission Decision 2002/735/EC of 30 May 2002 concerning the technical specification for interoperability relating to the rolling stock subsystem of the trans-European high-speed rail system referred to in Article 6(1) of Directive 96/48/EC (10),  Commission Decision 2006/66/EC of 23 December 2005 concerning the technical specification for interoperability relating to the subsystem rolling stock  noise of the trans-European conventional rail system (11). (7) Decision 2002/731/EC was repealed by Commission Decision 2006/860/EC of 7 November 2006 concerning a technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European high speed rail system and modifying Annex A to Decision 2006/679/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (12). Decision 2002/732/EC was repealed by Commission Decision 2008/217/EC of 20 December 2007 concerning a technical specification for interoperability relating to the infrastructure sub-system of the trans-European high-speed rail system (13). Decision 2002/733/EC was repealed by Commission Decision 2008/284/EC of 6 March 2008 concerning a technical specification for interoperability relating to the energy sub-system of the trans-European high-speed rail system (14). Decision 2002/735/EC was repealed by Commission Decision 2008/232/EC of 21 February 2008 concerning a technical specification for interoperability relating to the rolling stock sub-system of the trans-European high-speed rail system (15). Decision 2006/66/EC was repealed by Commission Decision 2011/229/EU of 4 April 2011 concerning the technical specifications of interoperability relating to the subsystem rolling stock  noise of the trans-European conventional rail system (16). (8) However Decisions 2006/860/EC, 2008/217/EC, 2008/232/EC, 2008/284/EC and 2011/229/EU contain transitional provisions on the application of the Decisions they repeal in relation to the maintenance of projects authorised in accordance with the TSI annexed to those Decisions and to projects for a new line and for the renewal or upgrading of an existing line which are at an advanced stage of development or the subject of a contract in course of performance at the respective date of notification of Decisions 2006/860/EC, Decision 2008/217/EC, Decision 2008/232/EC, Decision 2008/284/EC and Decision 2011/229/EU. Therefore Decisions 2002/731/EC, 2002/732/EC, 2002/733/EC, 2002/735/EC and 2006/66/EC should nevertheless be amended accordingly. (9) The Committee established in accordance with Article 29(1) of Directive 2008/57/EC agreed in its session of 22 and 23 April 2004 to delete the TSI for Maintenance set out in Commission Decision 2002/730/EC (17), transferring its contents into the other TSIs. Subsequently, the revised high-speed TSIs published in 2006 incorporated the content of Decision 2002/730/EC, which should therefore be repealed, in the interest of clarity. (10) The measures provided for in this Decision are in conformity with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2002/731/EC is amended in accordance with Annex I to this Decision. Article 2 The Annex to Decision 2002/732/EC is amended in accordance with Annex II to this Decision. Article 3 The Annex to Decision 2002/733/EC is amended in accordance with Annex III to this Decision. Article 4 The Annex to Decision 2002/735/EC is amended in accordance with Annex IV to this Decision. Article 5 The Annex to Decision 2006/66/EC is amended in accordance with Annex V to this Decision. Article 6 Decision 2002/730/EC is repealed. Article 7 This Decision shall apply from 24 January 2013. Article 8 This Decision is addressed to the Member States. Done at Brussels, 23 July 2012. For the Commission Siim KALLAS Vice-President (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 164, 30.4.2004, p. 1. (3) OJ L 235, 17.9.1996, p. 6. (4) OJ L 110, 20.4.2001, p. 1. (5) OJ L 256, 1.10.2011, p. 1. (6) OJ L 264, 8.10.2011, p. 32. (7) OJ L 245, 12.9.2002, p. 37. (8) OJ L 245, 12.9.2002, p. 143. (9) OJ L 245, 12.9.2002, p. 280. (10) OJ L 245, 12.9.2002, p. 402. (11) OJ L 37, 8.2.2006, p. 1. (12) OJ L 342, 7.12.2006, p. 1. (13) OJ L 77, 19.3.2008, p. 1. (14) OJ L 104, 14.4.2008, p. 1. (15) OJ L 84, 26.3.2008, p. 132. (16) OJ L 99, 13.4.2011, p. 1. (17) OJ L 245, 12.9.2002, p. 1. ANNEX I The Annex to Decision 2002/731/EC (HS CCS TSI) is amended as follows: (1) clause 6.2 is amended as follows: (a) the third, fourth and fifth paragraphs are deleted; (b) the eighth paragraph is replaced by the following: The declaration of verification of on-board and trackside assemblies, together with the certificates of conformity, is sufficient to ensure that an on-board assembly will operate with a trackside assembly equipped with corresponding functions without an additional subsystem declaration of verification; (2) clause 7.2.1.4 is replaced by the following: 7.2.1.4. Registers The data to be provided for the registers provided for in Articles 34 and 35 of Directive 2008/57/EC of the European Parliament and of the Council (1) are those indicated in Commission Implementing Decision 2011/633/EU of 15 September 2011 on the common specifications of the register of railway infrastructure (2) and Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (3). (3) clause 7.2.2.4 is deleted; (4) clause 7.2.3.1 is deleted; (5) Annex B is amended as follows: (a) in the section Use of Annex B, the third paragraph is replaced by the following: Railway undertakings needing to install one or more of these systems on their trains shall refer to the appropriate Member State; (b) in the section Part 2: Radio, the last paragraph of the INDEX is replaced by the following: These systems are currently in use in Member States; (6) Annex C is deleted; (7) Annex E is amended as follows: (a) in section Module SB (type-examination), subsection 3, sixth paragraph, the second indent is replaced by the following: The European register of authorised types of vehicle, including all information as specified in the TSI; (b) section Module SD (production quality assurance) is amended as follows: (i) in subsection 6.2, second paragraph, the second indent is replaced by the following:  the Register of Infrastructure, including all information as specified in the TSI; (ii) in subsection 6.7, the eighth indent is replaced by the following:  the Register of Infrastructure, including all information as specified in the TSI; (c) section Module SF (product verification) is amended as follows: (i) in subsection 5, second paragraph, the third indent is replaced by the following:  the Register of Infrastructure, including all information as specified in the TSI; (ii) in subsection 11, the second indent is replaced by the following:  the Register of Infrastructure, including all information as specified in the TSI; (d) In section Module SH2 (full quality assurance with design examination), subsection 6.7, the seventh indent is replaced by the following:  the Register of Infrastructure, including all information as specified in the TSI. (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 256, 1.10.2011, p. 1. (3) OJ L 264, 8.10.2011, p. 32.; ANNEX II The Annex to Decision 2002/732/EC (HS INF TSI) is amended as follows: (1) in clause 4.1.4 Maximum track stressing (Parameter 4), sub-clause Vertical forces, second paragraph, second indent, the second sentence is replaced by the following: the technical rules in use on these lines are applicable; (2) in clause 4.2.3.1.3 Long tunnels, the fourth paragraph is replaced by the following: In addition, if platforms are built in specific zones of the tunnel so as to provide easy egress either to protected rescue areas, or to the lateral path defined as per the applicable national rules, their height shall be between 550 and 760 mm so as to ensure compatibility with rolling stock access; (3) in clause 4.2.3.2.3 Exception for the case of execution of works, third paragraph, the second indent is replaced by the following:  railway undertakings operating on the line shall be given notice of these temporary exceptions, of their geographic location, their nature and the means of signalling, by means of notices describing where required, the type of specific signals used; (4) in clause 4.2.3.2.4 Lateral space for passengers in the event of detrainment outside of a station, the second paragraph is replaced by the following: On existing lines, upgraded for high-speed, a similar lateral space shall be provided at all locations where this provision is reasonably practicable. Where a sufficient space cannot be provided, both ends of the zone of restricted movement shall be signposted on site and operators shall be informed of this specific situation; (5) clause 4.2.3.2.6 is deleted; (6) in clause 4.3.1 Lines specially built for high-speed, the fifth paragraph is replaced by the following: Such requirements differing from those needed to achieve the basic performance levels of the network shall be applied for each relevant parameter or interface in a uniform way on each section of high-speed line to be built or being planned; (7) in clause 4.3.2 Lines specially upgraded for high-speed, the fifth paragraph is deleted; (8) clause 4.3.3.8(a) Cant deficiency on plain track and on the main track of switches and crossings is amended as follows: (a) in sub-clause Lines specially built for high-speed, the fourth paragraph is replaced by the following: On lines, the radii of which have been defined on the basis of the cant deficiency values in the above table, interoperable high-speed trains equipped with special mechanisms (tilting) may be admitted to run with higher cant deficiency values, provided that adopting such values for those trains does not bring about restrictions for other interoperable trains. The maximum cant deficiency value shall be fixed, in the case of trains equipped with particular mechanisms (tilting trains inter alia), for each interoperable line, by application of the national regulations for the type of train concerned. The approval of these trains to enter service shall be subject to the requirements of the rolling stock TSI; (b) in sub-clause Lines specially upgraded for high-speed and connecting lines, the fifth paragraph is replaced by the following: On lines, the radii of which have been defined on the basis of the cant deficiency values in the above table, interoperable high-speed trains equipped with special mechanisms (tilting) may be admitted to run with higher cant deficiency values, provided that adopting such values for those trains does not bring about restrictions for other interoperable trains. The maximum cant deficiency value shall be fixed, in the case of trains equipped with particular mechanisms (tilting trains inter alia), for each interoperable line, by application of the national regulations for the type of train concerned. The approval of these trains to enter service shall be subject to the requirements of the rolling stock TSI; (c) in sub-clause Lines specially built or upgraded for high-speed having special features, the third paragraph is replaced by the following: On lines, the radii of which have been defined on the basis of the cant deficiency values in the above table, interoperable high-speed trains equipped with special mechanisms (tilting) may be admitted to run with higher cant deficiency values, provided that adopting such values for those trains does not bring about restrictions for other interoperable trains. The maximum cant deficiency value shall be fixed, in the case of trains equipped with particular mechanisms (tilting trains inter alia), for each interoperable line, by application of the national regulations for the type of train concerned. The approval of these trains to enter service shall be subject to the requirements of the rolling stock TSI; (9) in clause 4.3.3.21 Resistance of the track, switches and crossings to braking and acceleration forces, sub-clause Thermal condition, first paragraph, the second indent is replaced by the following:  case 2: for other braking cases, such as a normal service braking for speed reduction or non-repetitive braking to a halt, or repetitive braking for speed control, pending the publication of the corresponding European specification or CEN standard, the use of the brake and the maximum braking force allowed under the latter conditions of use shall be determined by the Infrastructure Manager for each interoperable line concerned; (10) in clause 4.3.3.23 Effects of cross winds, the second paragraph is replaced by the following: Each Member State shall define for each interoperable line the rules to be applied to both vehicles and infrastructure to guarantee the stability of vehicles subjected to crosswinds; (11) in clause 4.3.3.26 Passenger platforms, sub-clause Existing high-speed lines, lines specially upgraded for high-speed and connecting lines, the third paragraph is replaced by the following: If the existing situation does not allow easy access for disabled passengers, the railway undertaking shall provide means of assistance for the disabled and the passenger shall be informed thereof. These measures can be:  mobile ramps for train access,  rising platforms.; (12) in Annex B, Table B.1, the 10th row l Infrastructure Register (4.2.3.2.6) is deleted; (13) Annex D is amended as follows: (a) Section D.2.1 Detailed design of the entire civil engineering and superstructure works is amended as follows: (i) the second paragraph is replaced by the following: As a first step, in order to allow the verifications by the designated notified body to proceed smoothly, the adjudicating entity, or the Infrastructure Manager, prepares and sends the latter, for the project concerned, a verification book which summarises the project definition information for the planned subsystem which shall be part of the technical file of the subsystem, as it emerges at this stage of definition, from the design having served as the basis for the Member States decision to proceed. This verification book describes in a separate chapter the elements to be inserted in the Infrastructure Register, of the line concerned.; (ii) in sub-clause Infrastructure gauge, distance between track centres, lateral space, access and intrusions, first indent, the first and second sub-indents are replaced by the following:  the structure gauge, for each of tracks concerned, as it results from the choice made in response from the calculations to apply the relevant European specifications, or, pending their publication, UIC leaflets 505-4 and 506 as set out in Section 4.3.3 for the structure gauge  element (4.3.3.1), which calculations shall be appended to the drawings,  the pantograph clearance gauge, as it results from the choices made in response to calculations to apply UIC leaflets 606-1, 505-1 and 505-4 as set out in Section 4.3.3 for the structure gauge  element (4.3.3.1), which calculations shall be appended,; (b) in Section D.2.6 Project commissioning phase, the fourth sub-clause (Infrastructure registers) is deleted; (14) Annex E is replaced by the following: ANNEX E CHARACTERISTICS REQUIRED TO APPEAR IN THE INFRASTRUCTURE REGISTER The data to be provided for the register provided for in Article 35 of Directive 2008/57/EC of the European Parliament and of the Council (1) are those indicated in Commission Implementing Decision 2011/633/EU of 15 September 2011 on the common specifications of the register of railway infrastructure (2). (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 256, 1.10.2011, p. 1. ANNEX III The Annex to Decision 2002/733/EC (HS ENE TSI) is amended as follows: (1) in clause 4.1.1 Voltage and frequency, the second paragraph is replaced by the following: The voltage at the terminals of the substation and at the pantograph shall comply with Annex N to this TSI. The frequency of the voltage shall comply with Annex N to this TSI. For conformity assessment, see Annex N4; (2) in clause 4.1.2.1 Geometry of overhead contact line for AC systems, note (3) of Table 4.2 is deleted; (3) in clause 4.1.2.2 Geometry of overhead contact line for DC systems, note (4) of Table 4.3 is deleted; (4) clause 4.2.2.4 is replaced by the following: 4.2.2.4. Vehicle dynamic envelope Overhead line equipment design shall comply with the dynamic envelope of the vehicle. The gauge to be adopted depends on the category of line. Conformity assessment shall be carried out within the energy subsystem; (5) clause 4.2.2.5 is replaced by the following: 4.2.2.5. Limitation of maximum power consumption The installed power on a high-speed line and upgraded or a connecting line determines the permissible power consumption of trains. Therefore, current limitation devices shall be installed on board as described in Annex O to this TSI. Assessment shall be carried out within assessment of the rolling stock subsystem; (6) in clause 4.2.2.8 Electrical protection coordination, the first paragraph is replaced by the following: Coordination between the electrical protection of substations and that of traction units is necessary to optimise the clearance of short-circuits. (Annex E to this TSI gives the applicable requirements.); (7) clause 4.2.2.10 is amended as follows: (a) the third paragraph is deleted; (b) in sub-clause Requirements for design of energy subsystem the third paragraph is deleted; (8) clause 4.2.2.11 is amended as follows: (a) in sub-clause General, the third paragraph is replaced by the following: A choice has to be made by the adjudicating entity; (b) in sub-clause Requirements for control-command and rolling stock subsystems, the fourth paragraph is deleted; (9) in clause 4.2.3.4 Exception in the case of execution of works, third paragraph, the second indent is replaced by the following:  railway undertakings operating on the line shall be given notice of these temporary exceptions, of their geographic situation, of their nature and of their particular signalling, by means of written notices describing the case being the type of specific signals used; (10) clause 4.2.3.5 is deleted; (11) in clause 4.3.1.1 Installed power, the second paragraph is replaced by the following: The adjudicating entity shall declare the type of the line depending on its function with reference to Annex F to this TSI. Electrification system design shall guarantee the ability of the power supply to achieve the specified performance. Therefore, clause 4.2.2.5 gives a requirement on limitation of power consumption by rolling stock subsystem.; (12) in clause 4.3.1.4 Regenerative braking, the third paragraph is replaced by the following: The adjudicating entity can decide whether or not to accept regenerative braking on DC systems.; (13) in clause 5.3.1.2 Current capacity, the first paragraph is replaced by the following: The current capacity depends on the ambient conditions which are maximum ambient temperature and minimum cross-wind speed as well as the permissible temperatures of the contact line elements and the duration of current action. The design of the overhead contact line shall take care of the limits for the maximum temperatures as specified in Annex B to EN 50 119, version 2001, taking account of the data given in EN 50 149, version 1999, point 4.5, Tables 3 and 4. An analysis shall prove that the contact line is able to comply with the specified requirements; (14) in clause 5.3.2.7 Mean contact force and interaction performance of the overhead line/pantograph system, the fifth paragraph is replaced by the following: The manufacturer of the pantograph shall provide for the change between the three curves to be made on board taking the appropriate information e.g. use of 1 950 mm pantograph or information on the type of voltage on the overhead contact line; (15) Annex D is replaced by the following: ANNEX D REGISTER OF INFRASTRUCTURE, INFORMATION ON THE ENERGY SUBSYSTEM The data to be provided for the registers provided for in Articles 34 and 35 of Directive 2008/57/EC of the European Parliament and of the Council (1) are those indicated in indicated in Commission Implementing Decision 2011/633/EU of 15 September 2011 on the common specifications of the register of railway infrastructure (2) and Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (3). (16) in Annex H, Section H.3.1 Overhead contact lines, note number 3 of Table H.1 is deleted; (17) in Annex J, Section J.3.1 Overhead contact lines, note number 4 of Table J.1 is deleted; (18) Annex O is amended as follows: (a) in Section O.2 MAXIMUM TRAIN CURRENT, the first paragraph is replaced by the following: The maximum allowable train current is given in Table O.1: the levels apply both in traction and regeneration modes.; (b) in Section O.4 POWER OR CURRENT LIMITATION DEVICE, the second paragraph is deleted. (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 256, 1.10.2011, p. 1. (3) OJ L 264, 8.10.2011, p. 32.; ANNEX IV The Annex to Decision 2002/735/EC (HS RST TSI), is amended as follows: (1) in Section 4 CHARACTERISTICS OF THE SUBSYSTEM, the third paragraph of the introduction is replaced by the following: The common characteristics of rolling stock are defined in Section 4 of the present TSI; (2) in clause 4.1.1 Maximum track forces (BP4), in sub-clause (a) Dynamic load, the second sentence of the second indent is replaced by the following: the technical rules in use on these lines are applicable; (3) in clause 4.1.2 Axle load (BP10), in the second indent of the seventh paragraph, the second sentence is replaced by the following: the technical rules in use on these lines are applicable; (4) in clause 4.1.4 Vehicle loading gauge (BP12), the second paragraph is replaced by the following: The choice of rolling stock gauge shall be made based on the routes over which the rolling stock is required to operate; (5) in clause 7.2 COMPATIBILITY OF ROLLING STOCK WITH OTHER SUBSYSTEMS, the fourth, fifth and sixth paragraphs are deleted; (6) in Table 2 of Annex E, the following note is deleted: (*) Data according to the infrastructure register of rolling stock; (7) Annex F is amended as follows: (a) section Module SD (Production Quality Assurance) is amended as follows: (i) in subsection 6.2, the sentence the register of rolling stock, including all indications as specified in the TSI is deleted; (ii) in subsection 6.7, the words and in particular:  the register of rolling stock, including all indications as specified in the TSI are deleted; (b) section Module SF (Product Verification) is amended as follows: (i) in subsection 5, the sentence the register of rolling stock, including all indications as specified in the TSI is deleted; (ii) in subsection 11, the sentence the register of rolling stock, including all indications as specified in the TSI is deleted; (c) in section Module SH2 (Full quality assurance with design examination), subsection 6.7, the sentence the register of rolling stock, including all indications as specified in the TSI is deleted; (8) Annex I is replaced by the following: ANNEX I The data to be provided for the register provided for in Article 34 of Directive 2008/57/EC of the European Parliament and of the Council (1) are those indicated in Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (2). (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 264, 8.10.2011, p. 32. ANNEX V The Annex to Decision 2006/66/EC (Noise TSI) is amended as follows: (1) clause 4.8.2 is replaced by the following: 4.8.2. European register of authorised types of vehicles The data to be provided for the register provided for in Article 34 of Directive 2008/57/EC of the European Parliament and of the Council (1) are those indicated in Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (2). (2) Annex B is amended as follows: (a) Section B.2 Module SD (Production Quality Management System) is amended as follows: (i) in subsection 4.2, second paragraph, the sixth indent is deleted; (ii) in subsection 10, the words and in particular: and the ninth indent are deleted; (b) Section B.3 Module SF (Product Verification) is amended as follows: (i) in subsection 5, second paragraph, the third indent is deleted; (ii) in subsection 10, the second indent is deleted; (c) in Section B.4 Module SH2 (Full quality management system with design examination), subsection 10, the eighth indent is deleted. (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 264, 8.10.2011, p. 32.